Case 2:20-cr-00264-KJD-VCF Document 57 Filed 11/02/20 Page 1of1

AO 470 (Rev. 01/09) Order Scheduling a Detention Hearing

UNITED STATES DISTRICT COURT

for the
District of Nevada
United States of America )
V. ) Case No. 2:20-cr-264—KJD-VCF
)
ee _DOMINGO MONTES )
Defendant )

ORDER SCHEDULING A DETENTION HEARING

A detention hearing in this case is scheduled as follows:

 

Lloyd D. George United States Courthouse

 

 

|
Place: 333 Las Vegas Blvd., South | Courtroom No.: 3D
Las Vegas, NV 89101 7
Elayna J. Youchah , U.S. Magistrate Judge Date and Time: November 4, 2020 at 3:00 p.m.

tL. ee |

 

 

IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States

marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.

Date: November 2, 2020 | bese) \ Ue relia

 

) Vides shgnature

ELAYNA J. YOUCHAH, U.S. Magistrate Judge
Printed name and title

    
  

       
   

— Fle

| ——ENTERED -~— ReVED
p———QUISEPARTES OF con

 
 

  
 

 
 

    

DISTRICT OF NEVADA

 
